Appeal by-defendant Sutton from a judgment of the County Court, Westchester County (Cowhey, J.), rendered May 19,1981, and appeal by defendant Harris from a judgment of the same court, rendered May 21, 1981, convicting each of them of robbery in the first degree (two counts), robbery in the second degree, assault in the first degree, grand larceny in the third degree, and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentences.
Judgments affirmed.
Although certain inconsistencies appear in the testimony of the prosecution witnesses, and the complaining witness himself had a criminal record, “resolution of credibility * * * [was] properly for the trier of fact” (People v La Borde, 76 AD2d 869, 870; People v Rosenfeld, 93 AD2d 872). We are “traditionally resistant to second-guessing [a] determination on this issue” (People v Di Girolamo, 108 AD2d 755), and the facts adduced in the case at bar “do not compel the conclusion that a reasonable doubt existed as a matter of law” (People v La Borde, supra, p 870). Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.